On the appeal by defendants from that portion of *540the order entered in the office of the clerk of the county of Kings May 23, 1935, which removes the action from the Municipal Court of the city of New York, borough of Manhattan, Second District, to the Supreme Court, county of Kings, and permits the plaintiff to serve an amended verified complaint, the order is affirmed, with ten dollars costs and disbursements, on authority of Matter of Morris (237 App. Div. 857) and Toolis v. Naotasi (240 id. 849). On the appeal by plaintiff from that portion of the order which denies plaintiff’s motion to place the cause on the jury calendar for a day certain, the order in that respect is reversed on the law, the motion granted, and the clerk of the county of Kings is directed to place the cause on the Trial Term jury day calendar on payment to him of the fees provided by law, on the authority of Thompson v. Yellow Taxi Corporation (243 App. Div. 282) and the amendment to section 110-a. of the Civil Practice Act by chapter 317 of the Laws of 1935, in effect September 1, 1935. Lazansky, P. J., Scudder, Tompkins, Davis and Johnston, JJ., concur.